Title: Resolution on Land Titles in Louisiana
From: Jefferson, Thomas
To: 


               
                  ca. 29 Feb. to 14 Mch. 1804
               
               Whereas there is reason to believe that during the time which intervened between the date of the treaty of St. Ildefonso alienating the colony & province of Louisiana with all the rights & interests held by Spain in or over the same, & the transfer & delivery thereof to the US. frauds of great extent & enormity have been practised, & numerous fabrications & devices contrived, by various individuals, with or without the cover & semblance of legal authority, & under dates true or false, for transferring to private hands great portions of those public lands, the property & interest in which were, by the said treaty of St. Ildefonso, effectively alienated from the power then holding the same, in exchange for equivalents mutually satisfactory to the parties, so that no bonâ fide transfer of any part thereof could afterwards be made to the detriment or diminution of the rights & interests so alienated & exchanged:
               Be it therefore ordained that all grants of lands within the said province, the title whereof, whether legal or equitable, was, at the date of the said treaty, in the crown, government, or nation of Spain, & every act and proceeding, subsequent thereto, of whatsoever nature, towards the obtaining any grant, title or claim to such lands, & under whatsoever authority transacted or pretended, be, and the same are hereby declared to be, & to have been from the beginning null, void, & of no effect in law or equity.
            